2021 IL 126435



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 126435)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         LAVAIL D. DAVIS, Appellant.


                              Opinion filed October 21, 2021.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Overstreet, and
     Carter concurred in the judgment and opinion.

        Justice Neville dissented, with opinion.



                                        OPINION

¶1      Defendant, Lavail D. Davis, was charged in the circuit court of Kankakee
     County with unlawful delivery of a controlled substance. 720 ILCS 570/401(d)
     (West 2018). Defendant filed a motion to suppress evidence, which the circuit court
     granted. The State then filed a certificate of impairment pursuant to Illinois
     Supreme Court Rule 604(a) (eff. July 1, 2017) and appealed the circuit court’s
     order. The Appellate Court, Third District, with one justice dissenting, reversed the
     circuit court’s order granting defendant’s motion to suppress and remanded the case
     to the circuit court. 2020 IL App (3d) 190272. This court subsequently allowed
     defendant’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Oct. 1, 2019).


¶2                                    BACKGROUND

¶3       Pursuant to section 14-3(q) of the Criminal Code of 2012 (Code) (720 ILCS
     5/14-3(q) (West 2018)), the Kankakee County State’s Attorney authorized the
     Kankakee Area Metropolitan Enforcement Group to secretly record a controlled
     drug purchase between a confidential informant and another individual. Defendant
     was not named as the person to be recorded. As a part of that investigation, the
     informant stood outside the target’s home while wearing a recording device that
     recorded both audio and video. When the informant went to the target’s home, he
     could not locate him. The informant then walked to the porch of a different home
     and conducted a drug transaction with defendant, which was recorded with the
     audio and video recording device hidden on the confidential informant. That
     transaction gave rise to the charges against defendant.

¶4        Defendant filed a motion to suppress the audio and video recorded conversation
     pursuant to section 14-5 of the Code (id. § 14-5), arguing that he was not the named
     subject of the eavesdropping exemption application, so that the recording of the
     transaction constituted illegal eavesdropping. At the hearing on defendant’s motion
     to suppress, the parties agreed that the audio portion of the recording of the drug
     transaction violated the eavesdropping statute because the audio recording did not
     fall within the scope of the authorized overhear. Defendant argued that the video
     recording and any testimony from the confidential informant concerning the
     transaction also should be suppressed as illegally obtained evidence under section
     14-5.

¶5       Following the hearing, the circuit court granted defendant’s motion to suppress.
     The circuit court found that there was an illegal overhear conversation between
     defendant and the confidential informant that took place before the drugs were seen
     in the video. Because the illegal overhear conversation preceded the appearance of



                                             -2-
     any drugs in the video, the circuit court found that the video recording was fruit of
     the poisonous tree and therefore must be suppressed. In addition, the confidential
     informant could not testify concerning the drug transaction because the drug
     transaction occurred after the illegal overhear conversation, so that the confidential
     informant’s testimony also was fruit of the poisonous tree. The circuit court
     therefore suppressed both the audio and video recording, as well as any testimony
     concerning the transaction between the confidential informant and defendant.

¶6       The circuit court subsequently denied the State’s motion to reconsider. The
     circuit court again stressed that there was a primary illegality—the audio recording
     of defendant—that was not authorized by the Code. The circuit court stated that,
     given the primary illegality, the issue was whether the video and testimonial
     evidence came at the exploitation of the primary illegality or was sufficiently
     distinguishable to be purged of the primary taint. The circuit court reaffirmed that
     the video recording and the testimony of the confidential informant came at the
     exploitation of the primary illegality. The circuit court also held that the evidence
     was not purged of the primary taint.

¶7       On appeal, the appellate court majority first noted that the parties again agreed
     that the audio portion of the recording constituted illegal eavesdropping and should
     be suppressed because the audio recording did not fall within the scope of the
     overhear authorization. 2020 IL App (3d) 190272, ¶ 10. The appellate court then
     agreed with the State that the suppression did not extend to the video portion of the
     recording or the confidential informant’s personal knowledge of the drug
     transaction. Id. ¶ 13. The appellate court held that the video recording did not derive
     from eavesdropping activity. Id. ¶ 16. Rather, the video recording was made at the
     same time as the audio recording, so that the video was independent of the audio
     recording. Id. In addition, because the informant was a party to the conversation,
     he did not eavesdrop. Id. Consequently, the video recording and the informant’s
     testimony were both admissible. Id.

¶8       Presiding Justice Lytton dissented, noting that the eavesdropping statute
     expressly adopted the fruit of the poisonous tree doctrine in providing that any
     evidence obtained in violation of the statute is not admissible in any civil or
     criminal trial. Id. ¶ 22, (Lytton, P.J., dissenting). The dissent explained that the fruit
     of the poisonous tree doctrine holds that an unlawful search taints not only the




                                               -3-
       evidence obtained from the unlawful search but also evidence derivative of the
       search. Id.

¶9         The dissent acknowledged that the exclusionary rule does not extend to
       evidence obtained from an independent source and that the independent source
       doctrine allows the admission of evidence discovered by means wholly independent
       of unlawful activity. Id. ¶¶ 23, 25. The dissent, however, disagreed with the
       majority that the video portion of the drug transaction and the confidential
       informant’s testimony in this case were “independent sources” of evidence. Id.
       ¶ 30. The dissent would find that the video portion of the recording was a part of,
       and was not separate from, the illegal recording. Id. Likewise, testimony from the
       confidential informant was not “separate from the illegal recording because the
       informant was responsible for the illegal recording and would not have engaged in
       any conversation with defendant but for the presence of the recording equipment.”
       Id. For those reasons, the dissent would find the video portion of the recording and
       the confidential informant’s testimony to be tainted by the illegal activity and,
       therefore, inadmissible.


¶ 10                                       ANALYSIS

¶ 11       On appeal, defendant asks this court to reverse the appellate court and reinstate
       the trial court’s order granting defendant’s motion to suppress the video portion of
       the drug transaction, as well as the confidential informant’s testimony. As in the
       lower courts, the parties agree that the audio recording of defendant’s transaction
       with the confidential informant violated the eavesdropping statute and was not
       admissible under section 14-5 of the Code.

¶ 12       When reviewing a circuit court’s ruling on a motion to suppress, a reviewing
       court gives great deference to the circuit court’s factual findings and will reverse
       those findings only if they are against the manifest weight of the evidence. People
       v. Luedemann, 222 Ill. 2d 530, 542 (2006). However, a circuit court’s ultimate legal
       ruling on whether suppression is warranted is subject to de novo review. Id.
       Because the issue in this case concerns the circuit court’s ultimate ruling on whether
       suppression was warranted, our review is de novo.




                                               -4-
¶ 13       The offense of eavesdropping is set forth in article 14 of the Code (720 ILCS
       5/art. XIV (West 2018)), which is referred to as the eavesdropping statute. The
       eavesdropping statute provides, in pertinent part, that:

              “(a) A person commits eavesdropping when he or she knowingly and
          intentionally:

              ***

                 (2) Uses an eavesdropping device, in a surreptitious manner, for the
              purpose of transmitting or recording all or any part of any private
              conversation to which he or she is a party unless he or she does so with the
              consent of all other parties to the private conversation.” Id. § 14-2(a)(2).

       An eavesdropping device is defined as “any device capable of being used to hear
       or record oral conversation or intercept, or transcribe electronic communications
       whether such conversation or electronic communication is conducted in person, by
       telephone, or by any other means.” Id. § 14-1(a).

¶ 14       Section 14-3(g) provides for exemptions from the eavesdropping statute,
       including an exemption for law enforcement officers investigating certain crimes,
       such as delivery of a controlled substance. Id. § 14-3(g). In addition, where
       “reasonable cause exists to believe that inculpatory conversations concerning a
       qualified offense will occur with a specified individual or individuals within a
       designated period of time,” the eavesdropping statute exempts law enforcement
       officers who first obtain authorization to record from the state’s attorney. Id. § 14-
       3(q)(1). In order to invoke that exemption, a law enforcement officer must make a
       written or verbal request to the state’s attorney, setting forth whatever information
       the state’s attorney deems necessary to support the officer’s belief that a specified
       individual will commit a qualifying crime. Id. § 14-3(q)(2). Included in that
       information is information about each specified individual whom the officer
       believes will commit a qualified offense, including the individual’s full or partial
       name, nickname, or alias; a physical description; or any other supporting
       information known to the officer at the time of the request. Id.




                                               -5-
¶ 15       Violations of the eavesdropping statute are addressed in section 14-5. Section
       14-5 of the eavesdropping statute provides that “[a]ny evidence obtained in
       violation of this Article is not admissible in any civil or criminal trial.” Id. § 14-5.

¶ 16       In this court, defendant first argues that, pursuant to the plain language of
       section 14-5, the video recording and the confidential informant’s testimony must
       be suppressed. Defendant contends that the phrase “any evidence” in section 14-5
       encompasses all evidence derived from a violation of the eavesdropping statute.
       According to defendant, had the legislature intended to limit the scope of
       inadmissible information to audio recordings, section 14-5 would have used the
       words “recording” or “interception” rather than “any evidence,” because audio
       recordings are described as “recordings” or “interceptions” throughout the statute.
       Defendant maintains that the use of “any evidence” demonstrates that, in the event
       the eavesdropping law is violated, more than just the audio recording or interception
       must be suppressed at trial.

¶ 17       In considering issues of statutory interpretation, this court’s primary goal is to
       determine and give effect to the legislature’s intent. People ex rel. Glasgow v.
       Carlson, 2016 IL 120544, ¶ 17. The most reliable indicator of legislative intent is
       the statutory language itself, given its plain and ordinary meaning whenever
       possible. Id. A reviewing court should not read into a statute exceptions, conditions,
       or limitations not expressed by the legislature but instead must enforce clear and
       unambiguous statutory provisions as written. Id.

¶ 18       Section 14-5 bars the admission of “any evidence obtained in violation of this
       Article.” (Emphasis added.) 720 ILCS 5/14-5 (West 2018). “This Article” is article
       14 of the Code, the eavesdropping statute. Under the plain language of section 14-
       5, then, “any evidence” is evidence obtained in violation of the eavesdropping
       statute. For purposes of this case, the eavesdropping statute is violated when a
       person “[u]ses an eavesdropping device, in a surreptitious manner, for the purpose
       of transmitting or recording all or any part of a private conversation to which he or
       she is a party.” Id. § 14-2(a)(2). An eavesdropping device is “any device capable of
       being used to hear or record oral conversation or intercept.” (Emphasis added.) Id.
       § 14-1(a).

¶ 19       Here, the State argues, and we agree, that neither the confidential informant’s
       testimony nor the video recording was obtained in violation of the plain language



                                                -6-
       of the eavesdropping statute. The confidential informant’s testimony, concerning a
       conversation in which he was a participant, did not constitute eavesdropping as that
       offense is defined in the statute. It follows that the testimony was not evidence
       obtained in violation of the plain language of the eavesdropping statute.

¶ 20       Likewise, the video recording, without the audio, was not obtained using a
       device to surreptitiously hear or record an oral conversation. As the State observes,
       without the audio, the video recorded only defendant’s actions during his
       interaction with the confidential informant. In fact, defendant conceded in the
       appellate court that the video recording would have been admissible if it had been
       made without audio. 2020 IL App (3d) 190272, ¶ 13 n.1. The silent video recording,
       then, was not evidence obtained in violation of the plain language of the
       eavesdropping statute.

¶ 21       Having found that neither the video recording nor the testimonial evidence must
       be suppressed pursuant to the plain language of section 14-5, we now turn to the
       gravamen of this case: whether the video recording and the confidential informant’s
       testimony should nonetheless be suppressed pursuant to the “fruit of the poisonous
       tree doctrine.” Defendant contends that the illegally recorded audio conversation
       led to the appearance of drugs in the video, as well as the confidential informant’s
       testimony regarding the drug transaction with defendant. Defendant claims there
       was no attenuation from the illegal audio recording that would purge the video
       recording and the testimony from the primary taint, so that the evidence was fruit
       of the poisonous tree and must be suppressed.

¶ 22       In the appellate court, the majority rejected this argument, holding that the video
       recording and the confidential informant’s testimony were admissible because the
       video recording and the testimony were independent of the illegal audio recording.
       Id. ¶ 13. Because the video and testimonial evidence did not derive from the illegal
       eavesdropping, the majority stated that it need not consider the application of the
       fruit of the poisonous tree doctrine. The majority cited this court’s decision in
       People v. Gervasi, 89 Ill. 2d 522 (1982), in support of its holding. 2020 IL App (3d)
       190272, ¶ 14. The dissent believed the Gervasi decision was distinguishable from
       this case and would suppress the video recording and the confidential informant’s
       testimony as fruit of the poisonous tree. Id. ¶¶ 32-34 (Lytton, P.J., dissenting).




                                                -7-
¶ 23        In Gervasi, a police officer believed defendant Gervasi was going to offer him
       a bribe to help one of Gervasi’s clients. 89 Ill. 2d at 524. The officer devised a plan
       to monitor his conversations with Gervasi. Id. Accordingly, telephone
       conversations between the officer and defendant Gervasi were overheard and
       transcribed by a court reporter listening to the conversations on an extension
       telephone with the speaking element removed. Id. Several conversations between
       the officer and the other defendants were recorded in the same manner, as were
       conversations that Gervasi had with another officer and an assistant state’s attorney.
       Id. at 525. In addition, in-person conversations between the officers and the
       defendants were overheard and transcribed by court reporters without the use of
       listening devices. Id. Based upon that evidence, the defendants were charged with
       bribery, solicitation, and conspiracy. The defendants moved to suppress the
       evidence pursuant to section 14-5 of the eavesdropping statute. Id. at 523-24.

¶ 24       The trial court suppressed all the transcripts of the overheard conversations, as
       well as all testimony relating to those conversations, finding that an eavesdropping
       device had been used to transcribe the telephone conversations and that the state’s
       attorney’s office had not received judicial approval for the eavesdropping. Id. at
       525. The appellate court affirmed in part and remanded for a hearing on whether
       the trial court properly suppressed the testimony and transcripts of the overheard
       in-person conversations. Id. at 525-26.

¶ 25       This court granted the State’s petition for leave to appeal. This court first held
       that an extension telephone with the speaking element removed from the
       mouthpiece was an eavesdropping device as defined in section 14-1(a) of the
       eavesdropping statute. Id. at 526-27. This court agreed that both the testimony of
       the court reporters concerning the telephone conversations and the transcripts of
       what the court reporters had heard by use of the altered telephone extensions were
       properly suppressed. Id. at 527.

¶ 26       The Gervasi court then considered whether the appellate court correctly held
       that the testimony of the participants in the various conversations should be
       suppressed as fruit of the poisonous tree. Id. at 527-28. Gervasi noted that the test
       of whether evidence is fruit of the poisonous tree was best stated in Wong Sun v.
       United States, 371 U.S. 471 (1963). Gervasi, 89 Ill. 2d at 528. The Wong Sun Court
       explained:




                                                -8-
          “We need not hold that all evidence is ‘fruit of the poisonous tree’ simply
          because it would not have come to light but for the illegal actions of the police.
          Rather, the more apt question in such a case is ‘whether, granting establishment
          of the primary illegality, the evidence to which instant objection is made has
          been come at by exploitation of that illegality or instead by means sufficiently
          distinguishable to be purged of the primary taint.’ Maguire, Evidence of Guilt,
          221 (1959).” Wong Sun, 371 U.S. at 487-88.

       Gervasi also noted that, in People v. Maslowsky, 34 Ill. 2d 456 (1966), this court
       held that the legislature expressly included the “fruit of the poisonous tree” doctrine
       in the eavesdropping statute. Gervasi, 89 Ill. 2d at 528.

¶ 27       The Gervasi court held that the testimony of the participants in the various
       conversations was not fruit of the poisonous tree. Id. at 529. The court noted that
       the basic assumption underlying the “fruit of the poisonous tree” doctrine is that
       the challenged evidence is derived from the violation of a statutory or constitutional
       right. Id. at 528. Because the officers’ knowledge was not derived from the court
       reporters’ illegal eavesdropping activities, the doctrine did not apply. Id. at 529.
       The court explained:

          “The officers’ knowledge of and [their] testimony concerning the contents of
          the phone conversations in our case were completely independent of the illegal
          eavesdropping. Therefore, there is no indication that the testimony of these
          officers was in any way induced or influenced by the eavesdropping. Here the
          officers were the actual participants in the conversations. Their knowledge of
          what was said was not derived from any illegal action. They spoke directly with
          the defendants, and most of the conversations were initiated by the defendants
          and none of them were the result of illegal eavesdropping. The officers were
          the participants in the conversations and were not the eavesdroppers.” Id. at
          530.

       Accordingly, the Gervasi court held that the testimony of the officers concerning
       the telephone conversations should not have been suppressed. Id. at 531.

¶ 28      In this case, the majority and dissent disagreed over the basis for the Gervasi
       court’s decision. According to the majority, Gervasi held the officers’ testimony
       was admissible because the officers were parties to the conversations with the




                                                -9-
       defendants. 2020 IL App (3d) 190272, ¶ 15. Because the officers were parties to
       the conversations, the officers’ knowledge of the conversations did not derive from
       the illegal eavesdropping. Id. Here too, the confidential informant was a party to
       the conversation with defendant, so his knowledge of that conversation did not
       derive from illegal eavesdropping. Id. ¶ 16. The confidential informant’s testimony
       therefore was admissible under Gervasi. Id. The majority also held that the video
       recording did not derive from the illegal eavesdropping activity because the video
       was made at the same time as the audio recording. Id. Therefore, the video also was
       independent of the audio recording and was admissible at trial. Id.

¶ 29       The dissent argued that Gervasi was distinguishable. Id. ¶ 32 (Lytton, P.J.,
       dissenting). According to the dissent, the basis for the Gervasi court’s holding was
       the fact that the officers did not surreptitiously obtain information from defendants.
       Id. ¶ 33. Because the officers’ knowledge of the conversations with the defendants
       was not derived from the court reporters’ illegal eavesdropping activities, the
       officers’ testimony did not violate the eavesdropping statute. Id.

¶ 30       The dissent stated that, in contrast to the officers in Gervasi, the confidential
       informant in this case surreptitiously recorded defendant. Id. ¶ 34. The dissent
       reasoned:

          “Here the conversation between the CI [(confidential informant)] and defendant
          was a direct result of illegal recording. If the CI had not been equipped with the
          recording equipment, he would not have attempted to engage in a drug
          transaction with defendant. Unlike the conversations the police officers testified
          to in Gervasi, which were motivated independently of and with no connection
          to the eavesdropping, the CI’s contact with defendant was motivated entirely
          by the illegal recording equipment. Thus, any and all evidence obtained
          therefrom, including video of the transaction and the CI’s testimony about his
          transaction with defendant, should be suppressed.” Id.

¶ 31       The disagreement over the proper interpretation of Gervasi continued in a
       decision from a different panel of the Appellate Court, Third District, filed
       approximately two months after the decision in this case. See People v. Harris,
       2020 IL App (3d) 190504. As in this case, the issue in Harris was whether the trial
       court properly suppressed a confidential informant’s testimony and video
       recordings of a controlled substance purchase, where the parties agreed that the



                                               - 10 -
       audio recording of the transaction should be suppressed. Presiding Justice Lytton,
       the dissenting justice, authored the majority opinion in Harris and reached the
       opposite result. The Harris majority held that the video recording and the
       confidential informant’s testimony should be suppressed. Harris reasoned that

          “the illegal recording led directly to the evidence the State seeks to use against
          defendant. The video portion of the recording and testimony from the
          confidential informant were part of the illegal recording, not ‘independent
          sources’ of evidence that could be ‘purged of the primary [illegal] taint.’ ***
          Thus, the presence of the illegal recording device led to the conversation and
          transaction between the informant and defendant; therefore, testimony about
          the conversation and video of the transaction are inadmissible.” Id. ¶ 27.

¶ 32       The Harris majority distinguished Gervasi on the ground that the officers in
       Gervasi did not surreptitiously obtain information from the defendants, while the
       confidential informant in the case before it secretly recorded the defendant. Id. ¶ 30.
       In addition, the conversations the officers in Gervasi testified to were motivated
       independently of the illegal eavesdropping, while the confidential informant’s
       contact with the defendant was motivated by the illegal recording equipment. Id.

¶ 33       Justice Holdridge dissented. Id. ¶¶ 37-52 (Holdridge, J., dissenting). The Harris
       dissent disagreed with the majority’s attempts to distinguish Gervasi, noting that,
       although the officers in Gervasi did not wear recording devices, they were aware
       of the presence of the court reporters and planned for the court reporters to be
       present to overhear and transcribe the conversations. Id. ¶ 45. Like the Harris
       confidential informant, the officers in Gervasi knew that their conversations with
       defendant were being recorded and had arranged for that to happen. Id. The dissent
       would find that the confidential informant’s knowledge of the conversation with
       the defendant derived from her actual participation in that conversation, not from
       the illegal audio recording. Id. ¶ 47. Likewise, the dissent would find that the video
       recording was not subject to suppression as fruit of the poisonous tree because the
       video was not obtained by exploiting the illegal audio recording. Id. ¶ 48.

¶ 34       The dissent also disagreed with the majority that the independent source
       doctrine applied to the case. Id. ¶ 50. The dissent noted that, under the fruit of the
       poisonous tree doctrine, it is only necessary to show that the challenged evidence
       derives from an independent source if the primary illegality has been established.



                                               - 11 -
       Id. The dissent pointed out that, under Gervasi, there is no primary illegality to be
       exploited if the witness is an actual participant in a conversation, so that there is no
       need to consider whether that evidence derived from an independent source. Id.
       ¶ 51.

¶ 35       Although not well developed, defendant’s argument concerning the fruit of the
       poisonous tree doctrine generally echoes the Harris majority opinion, without
       directly citing, referencing, or analyzing Harris. Defendant argues that the
       appellate court in this case misapplied Gervasi. Defendant contends that the
       following factors were sufficient to establish attenuation in Gervasi: the officers
       had previous conversations with the defendants, the officers had prior knowledge
       of the investigation, and the officers had knowledge of the identity of defendants
       prior to the eavesdropping. Defendant claims that those factors distinguish the
       police officers’ testimony in Gervasi from the testimony of the confidential
       informant in this case.

¶ 36       Defendant analogizes the confidential informant’s testimony and the video
       recording in this case to the court reporters’ testimony and the transcripts in
       Gervasi. Defendant points to the fact that both the confidential informant here and
       the Gervasi court reporters used illegal recording devices, while the officers in
       Gervasi did not. Moreover, in contrast to the officers in Gervasi, the confidential
       informant in this case had no prior knowledge of whether defendant had been
       selling drugs or conducting illegal activity before he eavesdropped on defendant.

¶ 37       In response, the State argues that the Harris majority, defendant, and the
       dissenting justice in this case have misapprehended the basis for Gervasi’s holding.
       The State maintains that Gervasi premised admissibility on how the proposed
       witness came by his or her knowledge of the evidence. Because the court reporters
       knew of the content of the conversations between defendant and the officers solely
       as a result of the eavesdropping device, the court reporters’ testimony was barred.
       In contrast, the officers’ knowledge of the conversation with the defendant resulted
       from the officers’ direct participation in the conversation, even though the officers
       were also participants in the eavesdropping plan.

¶ 38      We agree with the State. The Harris majority reasoned that the officers in
       Gervasi were motivated independently of the illegal eavesdropping because they
       were not wearing recording devices. Harris, 2020 IL App (3d) 190504, ¶ 30. In



                                                - 12 -
       contrast, the Harris confidential informant was motivated by the illegal recording
       equipment because she was wearing a recording device. Id.

¶ 39       This distinction cannot withstand scrutiny. As the Harris dissent observed,
       although the officers in Gervasi did not wear the recording devices, it was the
       officers who came up with the plan for the court reporters to overhear and transcribe
       the officers’ conversations with the defendants. Id. ¶ 45 (Holdridge, J., dissenting).
       The officers knew that their conversations with the defendants were being recorded.
       Id. The Harris majority was improperly speculating concerning the motives of the
       various actors. There is no basis to conclude that the Gervasi officers were any less
       motivated by the court reporters’ illegal eavesdropping, conducted at their request,
       than the Harris confidential informant was by her recording device.

¶ 40       Gervasi clearly stated that the fruit of the poisonous tree doctrine did not apply
       because the officers were actual participants in the conversations with the
       defendants. 89 Ill. 2d at 530. The officers’ knowledge of what was said was not
       derived from any illegal action because the officers spoke directly with the
       defendants. Id.

¶ 41       The same reasoning applies here. The confidential informant was a participant
       in the conversation with defendant, so his knowledge of that conversation was not
       derived from the illegal audio recording. Likewise, the video recording was made
       simultaneously with the audio recording and, thus, could not have been derived
       from the audio recording. Because neither the confidential informant’s testimony
       nor the video recording was obtained as a result of the illegal audio recording, the
       fruit of the poisonous tree doctrine does not apply. Because the evidence was
       admissible, the appellate court properly reversed the circuit court’s order granting
       defendant’s motion to suppress that evidence. The Harris court’s decision, reaching
       a contrary result, is hereby overruled.


¶ 42                                     CONCLUSION

¶ 43       For all the foregoing reasons, we find that the appellate court properly reversed
       the circuit court’s order granting defendant’s motion to suppress the video
       recording and the testimony of the confidential informant. We therefore affirm the
       appellate court and remand the cause to the circuit court of Kankakee County for




                                               - 13 -
       further proceedings.


¶ 44      Appellate court judgment affirmed.

¶ 45      Circuit court judgment reversed.

¶ 46      Cause remanded.


¶ 47      JUSTICE NEVILLE, dissenting:

¶ 48       The majority finds that (1) the confidential informant’s (CI) testimony is
       admissible because the CI’s knowledge of the transaction did not derive from illegal
       eavesdropping and (2) the video is admissible because the video was independent
       of the audio recording. Supra ¶¶ 28, 41. I agree with the majority that the audio
       recording violated the statutory language of the eavesdropping statute and is
       inadmissible pursuant to section 14-5. See 720 ILCS 5/14-2, 14-3, 14-5 (West
       2020).

¶ 49       However, I do not think the evidence in the record is sufficient for the court to
       make findings of fact and conclusions of law about the alleged drug transaction. On
       February 22, 2019, the trial court held a hearing on Davis’s motion to suppress. The
       State made a proffer, but there was no testimony from a witness who was present
       at the alleged drug transaction to testify about what occurred. Moreover, the CD
       provided by the State containing the audio and video recordings of the events that
       transpired during the alleged drug transaction is indecipherable.

¶ 50       The State’s proffer and the indecipherable CD are insufficient for me to make
       a decision in this case. Therefore, because the evidence in the record is insufficient
       to answer fact or legal questions, I would remand this case to the trial court for
       further proceedings. Accordingly, I respectfully dissent.




                                               - 14 -